The Court,

(Gilpin, C. J., absent:)
Since the case cited from 1 Harr. 118, the principle of exclusion in such cases had been more distinctly ruled and established than it was at that time. The rule in regard to it, as now understood and established both in this country and England, is based, not so much on the ground of privilege to either the counsel, or the client, as on the ground of the danger and impolicy of allowing the confidential communications of any one to his professional adviser, to be disclosed and made public, .even for the purposes of the administration of justice; and the object of it seems plainly to require *549that the entire professional intercourse between attorney and client, whatever it may have been, shall be protected by profound secrecy; and this protection given by the law to such communications, does not cease with the termination of the suit, or other business in which they were made ; nor is it affected by the party’s ceasing to employ such attorney and retaining another; nor by any other change of relations between them ; nor by the death of the client. The seal of the law once fixed upon them, remains forever, unless removed by the party himself in whose favor it was there placed. 1 Greenl. Ev. sees. 240, 243. The evidence was therefore excluded.
Gordon, for the defendant,
then opened the case, and contended that no action at law would lie in the case, and if there was any remedy for the plaintiff under the facts and circumstances proved, it was in chancery. 2 Saund. PI. Ph. 364, 371, 373.
Patterson, for the plaintiff:
Either an action of indebitatus assumpsit, or of debt for money had and received would lie in such a case. 1 Ch. Pl. 356, 99.
Patterson, then informed the court that he had closed the testimony for the plaintiff, and Gordon stated that he had none to offer for the defendant, when the court adjourned; but on its opening again in the afternoon, Patterson asked leave to call and examine a witness of whose existence, as well .as of the materiality of his testimony, he had for the first time learnt since the adjournment of the court, and particularly urged as a reason why the leave should be granted, that the counsel for the defendant had called no witness for the defence. But Gordon objected and the Court refused the leave.

The Court,


Wootten J.,

charged the jury, that if the defendant, as one of the administrators, had received the commissions allowed them in the settlement of the estate *550of the deceaséd, to the half of which, the plaintiff was entitled as the other, or his co-administrator, the action of debt would lie and the plaintiff could recover in it one-half of the amount of them with interest from the time they were due and payable to him, which would- be from the date of the passage, or allowance of each of the several accounts before the Register of Wills, as no evidence had been produced to sustain the special defence pleaded by the defendant in the action.